Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 2, it is unclear how the power management circuitry can “control” the transmitted power since it does not have any structural relationship with first coil. The same is true for claims 4-5, 10 and 11.
In claim 3, it is unclear how the first coil can be “configured” to receive data from the second coil since the second coil is the receiving coil.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. (US11,356,146). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite the circuit comprising:
-a body;
- an accessory; and
-power managements

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 10-18 are rejected under 35 USC 102 (a((2) as being anticipated by Desai et al (US 2017/0136886).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1, 14 and 16,  Wang et al disclose the circuit as shown on Figures 1-6 comprising:
- a body (102) adapted to be attached to an accessory (308), wherein the body includes: a first coil (104) configured to receive power from a charger (526 on Figure 6) and to inductively transmit the power to the accessory (308);  
-wherein the body (102) and the accessory (308) are configured to be worn by a user, wherein the accessory includes a second coil (306) configured to inductively receive the power. 
Regarding to claims  2 and 18, wherein the body further includes first power management circuitry (40) configured to control the power transmitted through the first coil and modulate the power transmitted through the first coil.
Regarding to claim 6 and 15, wherein the accessory further includes power management circuitry (810 or 1302) configured to control the second coil  (806) to receive data transmitted through the first coil.  
Regarding to claim 7, wherein the power management circuitry (810) is further configured to modulate the power received through the second coil to transmit data.  
Regarding to claim 12, wherein the power management circuitry (40) is further configured to control the second coil to transmit power.  
Regarding to claim 13, inherently, wherein the power is transmitted and received according to a standard.


Allowable Subject Matter
          Claims 3-5, 8-11 and 19-20 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the first coil  is further configured to receive data from the second coil as combined in claim 3.
- wherein the body further includes one or more first controllers configured to: determine whether the data received through the first coil indicate that the power transmitted through the first coil meets a threshold voltage of the accessory; and control the first coil to stop transmission of power when the data received through the first coil indicates that the power transmitted through the first coil does not meet the threshold voltage of the accessory as combined in claim 4 and 19.  
-wherein the body further includes one or more first controllers configured to: determine whether the data received through the first coil indicate that the body and the accessory is being worn; and control the first coil to stop transmission of power when the data received through the first coil indicates that the body and the accessory is not being worn as combined in claims 5, 9-10 and 20.  
-one or more sensors configured to generate data indicating whether the wearable device is being worn; wherein the accessory further includes one or more second controllers configured to: determine whether the data from the one or more sensors indicate that the body and the accessary are being worn; and control the second coil to stop receiving power based on a determination that the wearable device is not being worn as combined in claims 11 and 20.  
-wherein the power management circuitry is configured to modulate the power received through the second coil by one of: Amplitude-Shift Key (ASK) or load modulation as combined in claims 8-9.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842